               Case 2:17-cv-00094-RAJ Document 298 Filed 10/24/19 Page 1 of 2



 1
                                                              The Honorable Richard A. Jones
 2

 3

 4

 5

 6                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE
 8
     ABDIQAFAR WAGAFE, et al., on behalf              CASE NO. C17-00094-RAJ
 9
     of himself and other similarly situated,
                                                      ORDER CONTINUING TRIAL
10                                                    DATE AND REVISING CASE
                                   Plaintiffs,        SCHEDULE
11

12
                   v.

13   DONALD TRUMP, President of the United
     States, et al.,
14

15                                 Defendants.

16
             THIS MATTER comes before the Court upon the parties’ Stipulated Motion to
17
     Continue the Trial Date and Revise the Case Schedule. Having considered the stipulated
18
     motion, and the files and pleadings herein, having heard argument of counsel on this date,
19
     and finding good cause, the Court GRANTS the stipulated motion (Dkt. #285) and sets the
20
     following revised case schedule:
21

22           BENCH TRIAL DATE:                                      AUGUST 17, 2020
23
             Length of Trial:                                       5 days
24
             Deadline to Complete Discovery:                        November 29, 2019
25           (other than expert discovery and all depositions),
26
             which extension does not authorize new written
             discovery requests (other than requests to admit)
27           or subpoenas for document production
28

     ORDER CONTINUING TRIAL DATE
     AND REVISING CASE SCHEDULE - 1
     (Case No. C17-00094-RAJ)
               Case 2:17-cv-00094-RAJ Document 298 Filed 10/24/19 Page 2 of 2


             Deadline to File Discovery-Related Motions:          December 20, 2019
 1

 2           Expert Witness Disclosures/Reports
             Under FRCP 26(a)(2):                                 January 31, 2020
 3

 4
             Deadline for Depositions (other than of experts):     February 14, 2020

 5           Responsive Expert Witness Disclosure/ Reports
             Under FRCP 26(a)(2):                                 March 13, 2020
 6

 7           Deadline to Complete Expert Discovery:               April 6, 2020
             (including all expert depositions)
 8
             All dispositive motions must be filed on or before   May 11, 2020
 9
             and noted, pursuant to LCR7(d)(3),
10           for no later than June 5, 2020
11           All motions in limine must be filed by               July 13, 2020
12           and noted on the motion calendar no later
             than three Fridays thereafter pursuant to
13           LCR7(d)(4)
14
             Agreed Pretrial Order due:                           July 24, 2020
15
             Pretrial conference:                                 To be set by the Court
16

17           Trial briefs, deposition designations,
             and trial exhibits due:                              July 31, 2020
18

19

20
             DATED this 24th day of October, 2019.
21

22

23
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
24

25

26

27

28

     ORDER CONTINUING TRIAL DATE
     AND REVISING CASE SCHEDULE - 2
     (Case No. C17-00094-RAJ)
